Citation Nr: 0014403	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  96-13 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private hospital care administered from March 7, 
1995 to March 8, 1995. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from October 1971 to 
April 1973.  

This matter arises from an August 1995 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Milwaukee, Wisconsin, which denied the veteran reimbursement 
or payment for unauthorized inpatient care at a private 
medical facility for March 7th and 8th of 1995.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was certified to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  


FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran received 
private inpatient medical treatment for her service-connected 
low back disability from March 5, 1995 to March 8, 1995 some 
of which was emergent in nature.

2.  The medical care rendered to the appellant on March 7th 
and March 8th of 1995 was not of such a nature that delay 
would have been hazardous to her life or her health.

3.  VA medical facilities were feasibly available to the 
appellant for the treatment that she received for her low 
back disability on March 7th and March 8th of 1995.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized private hospital care on March 7th and March 8th 
of 1995 have not been met.  38 U.S.C.A. §§ 1710, 1728, 5107 
(West 1991); 38 C.F.R. §§ 17.120, 17.121 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking payment or reimbursement for the cost 
of hospital care administered without prior VA authorization 
at a non-VA medical facility on March 7th and March 8th of 
1995.  She contends that VA should indemnify her against the 
cost of medical expenses that she incurred as a result of 
such treatment because:  (1) initial admission was the result 
of a medical emergency, and (2) VA medical facilities were 
not feasibly available to her because her transfer from the 
private medical facility to a VA medical facility would have 
been hazardous to her life and her health.  

On March 5, 1995, the veteran presented to the emergency room 
of the Kenosha Hospital and Medical Center in Kenosha, 
Wisconsin, complaining of the onset of low back pain one day 
previously.  She was admitted at 6:47 p.m., at which time she 
was ambulatory.  An annotation on her admission report 
indicates that she refused transfer to a VA facility at that 
time.  The appellant complained of moderate to severe low 
back pain.  She was given Demerol and Vistaril with no 
relief.  She then was given an epidural injection.  By the 
following day, the appellant appeared to be resting 
comfortably, although she still complained of moderate low 
back pain.  During that day, it was observed that the 
appellant was able to sit up in bed and ambulate to the 
bathroom without difficulty.  Following two additional days 
of convalescence, the appellant was discharged on March 8, 
1995.

A statement from Dr. G. Tsuchiya dated August 10, 1995 
indicates that the appellant initially was recommended to be 
transferred to a VA hospital, but could not be released for 
transfer until his consultation with the appellant had been 
completed.  Based upon the evidence of record, a VA 
authorizing physician determined that the appellant was 
entitled to reimbursement of unauthorized medical expenses 
for March 5th and March 6th of 1995 but not thereafter.  This 

conclusion averred that on March 5th and March 6th the 
appellant's low back pain required stabilization, but that as 
of March 7th, she was fit for transfer to a VA facility.  

The question presented is whether the appellant was entitled 
to unauthorized medical treatment at a non-VA medical 
facility for March 7 and March 8, 1995.  See 38 U.S.C.A. 
§ 1728(a)(1) - (3); 38 C.F.R. §§ 17.120, 17.121.  If so, she 
would be entitled to payment or reimbursement for the cost of 
such treatment, notwithstanding that it was incurred without 
prior VA authorization.  However, to be entitled to this 
benefit, it must be demonstrated that a medical emergency of 
such a nature existed that delay in treatment would have been 
hazardous to the appellant's life or health, and that VA or 
other Federal facilities were not feasibly available at the 
time the treatment was administered.  Id.  As previously 
noted, the veteran contends that both circumstances were 
present.  However, this is not supported by the record. 

The report of the veteran's initial hospitalization on 
March 5, 1995 indicates that she was ambulatory, and that her 
back pain had had its onset the day previously.  Moreover, an 
annotation on the emergency room report from Kenosha Hospital 
and Medical Center indicates that the appellant refused 
transfer to a VA facility.  Although the appellant denies 
this, the Board finds nothing of record to indicate an 
ulterior motive by any personnel at Kenosha Hospital to 
warrant prevarication in this regard.  Secondly, although the 
appellant's private physician indicated in an August 1995 
statement that the appellant could not have been released to 
a VA facility during her March 1995 hospitalization until her 
consultation had been completed, that physician gave no 
rationale for his conclusion.  On the contrary, the records 
covering the veteran's hospitalization from March 5 to 
March 8, 1995 indicate that her symptomatology had moderated 
by March 6, 1995 despite persistent low back pain.  Copies of 
nurse's notes as of that date indicate that the appellant was 

able both to sit up in bed and ambulate to and from the 
bathroom without difficulty.  Thus, there is nothing of 
record aside from the bare conclusion of the appellant's 
private physician to indicate that her transfer on March 7, 
1995 to a VA medical facility would have been hazardous to 
her life or her health.  Under such circumstances, VA may not 
indemnify the appellant against expenses incurred as a result 
of the care received during March 7 and March 8, 1995.  This 
is so, notwithstanding that the appellant was treated for a 
service-connected disability.  See 38 U.S.C.A. § 1710.  As 
such, the Board finds no reasonable basis upon which to 
predicate a grant of the benefit sought.  


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized non-VA medical care administered on March 7 and 
March 8, 1995 is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

